MEMORANDUM **
Javier Bustos-Navarro appeals his 57-month sentence imposed following a guilty plea conviction for aiding and abetting the distribution of approximately 1.36 kilograms of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Bustos-Navarro contends that the district court erred by denying his request for a minor role adjustment under U.S.S.G. § 3B1.2(b). We disagree.
We review de novo the district court’s interpretation of the Sentencing Guidelines and its application of those guidelines to a particular case for abuse of discretion. See United States v. Rojas-Millan, 234 F.3d 464, 472 (9th Cir.2000). The district court’s factual findings are reviewed for clear error. Id.
Contrary to Bustos-Navarro’s assertions, the record shows that the district court properly considered his conduct relative to the other participants in the drug scheme and that he played an integral role in the drug conspiracy by facilitating the meetings, providing drug samples, arranging the deliveries and collecting the money. Accordingly, the district court did not err when it found that Bustos-Navarro was not entitled to a minor role adjustment. See United States v. Pena-Gutierrez, 222 F.3d 1080, 1091 (9th Cir.2000) (stating a minor role adjustment is warranted only if the defendant is substantially less culpable than his co-participants); United States v. Davis, 36 F.3d 1424, 1436-1437 (9th Cir.1994) (denying downward adjustment where additional factors showed that defendant was more than a courier).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.